DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 12/13/2021 has been entered. Claims 1-12 remain pending in the application. Applicant’s amendment to the Abstract has overcome each and every objection to the Specification. Applicant’s amendment to the Claims have overcome each and every Claim objection, 35 USC 112 rejection, and 35 USC 101 rejection previously set forth in the Non-Final Office Action mailed 09/15/2021.

Specification
As noted above the objection to the Specification previously set forth has been overcome by amendment to the Abstract.

Claim Objections
As noted above the Claim objection previously set forth have been overcome by amendment to the claims.

Claim Rejections - 35 USC § 112
As noted above the 35 USC 112 rejections previously set forth have been overcome by amendment to the claims.

Claim Rejections - 35 USC § 101
As noted above the 35 USC 101 rejection previously set forth has been overcome by amendment to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amoussouga et al. (US Publication No. 2014/0285212 A1) in view of Boggio (US Publication No. 2019/0130288 A1) and Sutan (US Publication No. 2012/0016597 A1).

Regarding Claim 1. (Currently Amended) Amoussouga teaches:
A method for predicting an operating anomaly of one or more parts of an assembly (See para[0059]: detection of a fault in a device.), the method comprising the following steps: 
taking the assembly (See Figure 3, para[0059], and para[0112]: installation.), having at least one operating cycle (See Figure 4 and para[0112]: electrolysis.) (Examiner note: Figure 4 shows an operating cycle, wherein the temperature increases and then decreases over time.), and comprising one or several series of parts comprising at least a first and a second equipment both operating in parallel, and in substantially the same manner (See para[0061]: two redundant devices in the installation.), each equipment comprising a first operating parameter, each parameter changing, over time, in a similar manner between the first equipment and the second equipment (See para[0062]: the first parameter and the second parameter respectively represent the value of the same state variable.), 
recording and storing measurements over time for each operating parameter of the first equipment and the second equipment, for at least one part of the at least operating cycle (See Figure 4 and para[0071] – para[0072]: the acquisition system 10 is adapted to produce the measurements of the first and second parameters.),
collecting the measurements during or after completion of the at least one part of the at least one operating cycle (See para[0072] – para[0073]: Substantially simultaneously. In operation, the acquisition system 10 supplies the processing module 21 with the values of the first and second paraemters.),
(See para[0075]: determining a correlation relationship between previously measured values of the first and second parameters.)
Amoussouga is silent as to the language of:
establishing a first coefficient of determination, between the measurements of the first operating parameter of the first equipment and the measurements of the first operating parameter of the second equipment, 
in response to the first coefficient of determination being below a first determined threshold for the at least one part of the at least one operating cycle, emitting a notification indicating malfunction of the first equipment and second equipment and/or triggering additional steps of the method, and
in response to, for the at least one part of the at least one operating cycle, the first coefficient of determination being greater than or equal to the first determined threshold, emitting a notification indicating an absence of malfunction of the first equipment and/or the second equipment and/or adjusting the first determined threshold as a function of the first coefficient of determination.
Nevertheless Boggio teaches:
establishing a first coefficient of determination (See para[0047]: coefficient of determination.), between the measurements of the first operating parameter (See para[0047]: first component parameter 123.) of the first equipment (See Fig. 1 and para[0040]: first component 111A.) and the measurements of the first operating parameter (See para[0047]: the second component parameter 125.) of the second equipment (See fig. 1 and para[0040]: second component 111B.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Amoussouga by establishing a first coefficient of determination, between the measurements of the first operating parameter of the first equipment and the measurements of the first operating parameter of the second equipment such as that of Boggio. Amoussouga and Boggio are analogous to the instant application, because all of the references are directed to the same field of endeavor. Amoussouga teaches, “Such learning method of the statistical type is an easy way to obtain the correlation relationship between the first and second parameters.” (See para[0027]). Amoussouga further teaches, “Because of this redundancy, there is therefore a simple correlation relationship between the first parameter and the second parameter, in that the device under surveillance and the second device in the group have similar operating conditions” (See para[0061]). Boggio teaches, “fault detection in vehicle such as aircraft is performed using some form of statistical analysis.” (See para[0002]). Boggio further teaches, “identify anomalies in the one or more of the first time series of data and the second time series of data based on the relationship between the first component parameter and the second component parameter” (See para[0005]). One of ordinary skill would have been motivated to modify Amoussouga, because establishing a coefficient of determination between a first machine and a second machine would help to identify anomalies based on the relationship between the machines, as recognized by Boggio.
Boggio is silent as to the language of:

in response to, for the at least one part of the at least one operating cycle, the first coefficient of determination being greater than or equal to the first determined threshold, emitting a notification indicating an absence of malfunction of the first equipment and/or the second equipment and/or adjusting the first determined threshold as a function of the first coefficient of determination.
Nevertheless Sutan teaches:
in response to the first coefficient of determination (See para[0055]: coefficient of determination (R2).) being below a first determined threshold for the at least one part of the at least one operating cycle, emitting a notification indicating malfunction of the first equipment and second equipment and/or triggering additional steps of the method (See Fig. 3, Fig. 9, para[0023], para[0059], and para[0068]: Comparing the or each coefficient of determination with a predetermined threshold may be indicative of a healthy or unhealthy condition. If either of the R2 values fall beneath the threshold, then the GC may be characterized as unhealthy. Diagnose the fault.), and
in response to, for the at least one part of the at least one operating cycle, the first coefficient of determination being greater than or equal to the first determined threshold, emitting a notification indicating an absence of malfunction of the first equipment and/or the second equipment (See Fig. 3, Fig. 9, para[0023], para[0060], and para[0067]: If the GC is considered to be healthy, with both R2 values exceeding the preset thresholds, then a report is generated (step 904).).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Amoussouga such as that of Sutan. Amoussouga and Sutan are analogous to the instant application, because all of the references are directed to the same problem of find faults in a machine. Sutan teaches, “This correlation may be used to determine an operating condition of the gas chromatograph, for example, whether it is operating in a healthy condition” (See para[0016]). Sutan further teaches, “The impact of these valve timing issues may affect the correlation of the components, and therefore an analysis of the R.sup.2 value indicates that one or more of the above faults has occurred” (See para[0056]). One of ordinary skill would have been motivated to modify Amoussouga, because comparing a coefficient of determination with a threshold would help to determine when a fault has occurred, as recognized by Sutan.

Regarding Claim 2. (Currently Amended) Amoussouga teaches:
The method according to claim 1, 
wherein a prior selection of the one or more series of parts comprising the first equipment and the second equipment of the assembly and/or of the first operating parameter of the first equipment or the second equipment (See para[0112] – para[0114]: Four groups of devices. The rectifier transformers G1, G2, G3, and G4.) (Examiner note: Amoussouga selects which group of devices to survey out of a group of devices.).

Regarding Claim 10. (Currently Amended) Amoussouga is silent as to the language of:

wherein the assembly is one of an aircraft, a car, a bus, a truck, a locomotive, a boat, a ship or a spacecraft, and the first equipment and the second equipment are rotary machines.
Nevertheless Boggio teaches:
wherein the assembly is one of an aircraft, a car, a bus, a truck, a locomotive, a boat, a ship or a spacecraft (See para[0030]: However, it should be understood that the vehicle fault detection system 199 may be deployed in any suitable vehicle 100, including but not limited to aerospace vehicles, rotary wing aircraft, unmanned aerial vehicles (UAVs), fixed wing aircraft, lighter than air vehicles, maritime vehicles, and automotive vehicles.), and 
the first equipment and the second equipment are rotary machines (See para[0030]: engines and components thereof.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Amoussouga wherein the assembly is one of an aircraft, a car, a bus, a truck, a locomotive, a boat, a ship or a spacecraft, and the first equipment and the second equipment are rotary machines such as that of Boggio. Amoussouga and Boggio are analogous to the instant application, because all of the references are directed to the same field of endeavor. Boggio teaches, “fault detection in vehicle such as aircraft is performed using some form of statistical analysis.” (See para[0002]). One of ordinary skill would have been motivated to modify Amoussouga, because substitution of the installation of Amoussouga for the vehicles of Boggio would have yielded the predictable result of detecting an anomaly in a machine, as recognized by Boggio.

Regarding Claim 12. (Currently Amended) Amoussouga teaches:
A maintenance method of an assembly (See para[0020]: Maintenance procedure.), 
comprising one or several series of parts comprising at least a first equipment and a second equipment both operating in parallel and substantially in the same manner (See para[0061]: Two redundant devices in the installation.), the method implementing the method according to claim 1.

Claims 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amoussouga et al. (US Publication No. 2014/0285212 A1) in view of Boggio (US Publication No. 2019/0130288 A1) and Sutan (US Publication No. 2012/0016597 A1) as applied to claim 1 above, and further in view of Pettre (US Publication No. 2016/0340059).

Regarding claim 6. (Currently Amended) Amoussouga is silent as to the language of:
The method according to claim 1, 
wherein the first determined threshold of the first coefficient of determination is determined during at least one part of at least one previous operating cycle in which no malfunction of the first equipment and/or the second equipment has been detected.
Nevertheless Pettre teaches:
wherein the first determined threshold of the first coefficient of determination is determined during at least one part of at least one previous operating cycle in which no malfunction of the first equipment and/or the second equipment has been detected (See para[0011] - para[0012]; para[0018]; paraf[0035]; and para[0077]: Absence of any recorded fault for at least one given flight. For the execution of the data analysis program, use is made of a correlation threshold equal to 0.7.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Amoussouga wherein the first determined threshold of the first coefficient of determination is determined during at least one part of at least one previous operating cycle in which no malfunction of the first equipment and/or the second equipment has been detected such as that of Pettre. Pettre teaches, “A correlation of greater than 0.7 is considered to be a strong correlation. This allows the observation of the degradation of the correlation from one flight to another” (See para[0065]). One of ordinary skill would have been motivated to modify  Amoussouga, because applying the known technique of determining the first threshold during a cycle where there was no malfunction would have helped to determine what a strong correlation was before observing any degradation in the correlation.

Regarding Claim 11. (Currently Amended) Amoussouga is silent as to the language of:
The method according to claim 10, 
wherein the assembly is an aircraft, the first equipment and the second equipment are fuel booster pumps of one or several engines, the first operating parameter of the fuel booster pumps is an electric current consumed by each fuel booster pump, a second operating parameter is a mean quantity of fuel measured in a surge tank, and a third operating parameter is a mean quantity of fuel measured in a main tank.
Nevertheless Pettre teaches: 
(See para[0001]: aircraft.), the first equipment and the second equipment are fuel booster pumps of one or several engines (See para[0058]: fuel pumps.), the first operating parameter of the fuel booster pumps is an electric current consumed by each fuel booster pump (See para[0058]: current.), a second operating parameter is a mean quantity of fuel measured in a surge tank (See para[0059]: quantity of fuel expressed in kilograms remaining in a tank.), and a third operating parameter is a mean quantity of fuel measured in a main tank (See para[0059]: quantity of fuel expressed in kilograms remaining in a tank.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Amoussouga wherein the assembly is an aircraft, the first equipment and the second equipment are fuel booster pumps of one or several engines, the first operating parameter of the fuel booster pumps is an electric current consumed by each fuel booster pump, a second operating parameter is a mean quantity of fuel measured in a surge tank, and a third operating parameter is a mean quantity of fuel measured in a main tank such as that of Pettre. One of ordinary skill would have been motivated to modify Amoussouga, because combining the known elements of an aircraft, a fuel booster pumps, and a fuel tanks would not have changed their respective function, and the combination would have allowed for the monitoring of an aircraft, as recognized by Pettre.

Allowable Subject Matter
Claims 3-5 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 3 would be allowable for reciting:
determining an equation of a linear regression between the first operating parameter of the first equipment and the first operating parameter of the second equipment for the at least one part of the at least one, and determining an absolute value of a constant of the equation, 
in response to the absolute value being less than or equal to a determined value, establishing, for the first equipment and/or the second equipment, for the at least one part of the at least one operating cycle, a second coefficient of determination between the first operating parameter or one of the first equipment and the second equipment and the second operating parameter, and a third coefficient of determination between the first operating parameter of the one of the first equipment and the second equipment and the third operating parameter.

Sutan (US Publication No. 2012/0016597 A1) teaches determining an equation of linear regression between two operating parameters of a machine (See para[0022]). However, Sutan fails to teaches in response to the absolute value being less than or equal to a determined value, establishing, for the first equipment and/or the second 
Raeth et al. (US Publication No. 2003/0065409 A1) teaches determining an equation of linear regression between two operating parameters of a machine (See para[0335] – para[0337]). However, Raeth fails to teaches in response to the absolute value being less than or equal to a determined value, establishing, for the first equipment and/or the second equipment, for the at least one part of the at least one operating cycle, a second coefficient of determination between the first operating parameter or one of the first equipment and the second equipment and the second operating parameter, and a third coefficient of determination between the first operating parameter of the one of the first equipment and the second equipment and the third operating parameter.
Dependent claims 4-5 and 7-9 would be allowable for depending from claim 3.

Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive.
Applicant argues that: Thus, it would not have been obvious to modify Amoussouga based on Pettre to arrive at "processing the collected measurements, in order to detect a possible malfunction of the first equipment and/or the second equipment, by establishing a first coefficient of determination, between the measurements of the first operating parameter of the first equipment and the measurements of the first operating parameter of the second equipment” as recited in claim 1. Accordingly, Applicant respectfully requests withdrawal of the rejections.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that: Thus, Pettre and Boggio fail to teach or render obvious "- in response to the first coefficient of determination being below a first determined threshold for the at least one part of the at least one operating cycle, emitting a notification indicating malfunction of the first equipment and the second equipment and/or triggering additional steps of the method, and - in response to, for the at least one part of the at least one operating cycle, the first coefficient of determination being greater than or equal to the first determined threshold, emitting a notification indicating an absence of malfunction of the first equipment and/or the second equipment and/or adjusting the first determined threshold as a function of the first coefficient of determination” as recited in amended claim 1. The other cited references fail to cure the deficiencies of Pettre and Boggio. Accordingly, Applicant respectfully requests  withdrawal of the rejection, as discussed during the interview.

Applicant argues that: Thus, none of the cited portions of Pettre describe emitting of a notification. At best, paragraphs [0079]-[0081] of Pettre describe anomaly detection based on a value CIL derived from two monitored signals as selected according to the process described in paragraphs [0063]-[0065].
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.